 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14

15   ACANTHA LLC,                                    Civil Action No. 3:19-CV-05604
16                          Plaintiff,
                                                     ORDER DENYING ADMINISTRATIVE
17          v.                                       MOTION TO FILE UNDER SEAL
                                                     COMPLAINT AND EXHIBITS
18   STRYKER SPINE SA and STRYKER
     CORPORATION,
19
                            Defendants.
20
21

22

23          This matter comes before the Court on Plaintiff’s Administrative Motion to File Under
24   Seal Complaint and Exhibits, filed on September 5, 2019, pursuant to Civil L.R. 7-11 and 79-5,
25   on the ground that the information Plaintiff seeks to seal is confidential commercial information
26   contained in contracts between the parties that are subject to confidentiality obligations to
27   Defendants.
28

     ORDER DENYING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     COMPLAINT AND EXHIBITS                                                      CASE NO. 3:19-CV-05604
 1
             Document                                      Portion to be Sealed
 2                                                         5:21-24
             Complaint                                     8:22-25
 3
                                                           8:26
 4                                                         8:28
                                                           9:1
 5
             Exhibit A                                     All
 6
             Exhibit C                                     All
 7

 8
            Upon consideration of the Administration Motion to Seal to Complaint and Exhibits and
 9
     the Declaration of Jill M. Manning in support thereof, and the papers submitted in support and in
10
     response thereto, the motion is DENIED.
11
            IT IS SO ORDERED.
12

13
     Dated: September 27, 2019                                /s/ Phyllis J. Hamilton
14                                                           United States District Judge

15

16
     Submitted by:
17
     Bradley W. Caldwell
18   John Austin Curry
     Christopher S. Stewart
19   CALDWELL CASSADY & CURRY
     2101 Cedar Springs Road, Suite 1000
20   Dallas, TX 75201
     Telephone:     (214) 888-4848
21   Email:         bcaldwell@caldwellcc.com
                    acurry@caldwellcc.com
22                  cstewart@caldwellcc.com
23   Jill M. Manning (CA SBN 178849)
     STEYER LOWENTHAL BOODROOKAS
24     ALVAREZ & SMITH LLP
     235 Pine Street, 15th Floor
25   San Francisco, California 94104
     Telephone: (415) 421-3400
26   E-mail:     jmanning@steyerlaw.com
27   Attorneys for Plaintiff Acantha LLC
28
     {                                                1
     ORDER DENYING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     COMPLAINT AND EXHIBITS                                                  CASE NO. 3:19-CV-05604
